SUPERIOR COURT
                                 of the
                          STATE OF DELAWARE

Jeffrey J Clark                                           Kent County Courthouse
Judge                                                          38 The Green
                                                              Dover, DE 19901
                                                          Telephone (302)735-2111

                                   April 5, 2018


Jason C. Cohee, Esq.                         Alexander Funk, Esq.
Lindsay Taylor, Esq.                         Curley & Funk, LLC
Department of Justice                        250 Beiser Blvd.
102 West Water Street                        Suite 202
Dover, Delaware 19901                        Dover, DE 19904-7790

Edward C. Gill, Esq.
Law Office of Edward C. Gill & Associates
16 North Bedford Street
Georgetown, DE

      RE: FIRST DEGREE MURDER CASE
          State v. Abdul T. White
          ID#1508010489

                             Submitted: April 4, 2018
                              Decided: April 5, 2018

Counsel:
      This matter is set for sentencing on April 10, 2018. The Court received
Defendant Abdul White’s (hereinafter “Mr. White’s”) motion to compel on March 28,
2018 and the State’s response on April 4, 2018. In his motion, Mr. White seeks to
compel production of evidence that he alleges is exculpatory and that the State has
refused to produce. Specifically, Mr. White seeks production of information relevant
to the State’s Firearms Identification Expert, Carl Rone’s, suspension, discipline, and
resignation from State employment. Mr. White argues that this information is
necessary to file post-trial motions prior to his sentencing.
         After a two week trial, the jury returned its verdict on November 2, 2017, finding
Mr. White guilty of Murder in the First Degree, as well as numerous other offenses
surrounding a home invasion, weapons possession, and the threatening and kidnaping
of multiple victims. In its written response, the State represents that it did not learn of
the investigation regarding Mr. Rone until January 19, 2018, more than two months
after the verdict. The State also represents that it has no definitive answer to Mr.
White’s inquiry because the investigation has not concluded. Moreover, the State has
not represented that it will refuse to voluntarily produce information regarding the
investigation once it is concluded. Rather, the State alleges that it is not yet in a
position to determine if exculpatory information exists.
         With regard to the applicability of this information to post-trial motions, Mr.
White has not adequately set forth a basis to consider such issues prior to his
sentencing. The only background available to the Court at this point regarding any
possible motions includes its own observations of the trial. Of note, Mr. Rone, the
subject of the inquiry, did not testify at trial. Rather, Mr. White introduced his report
(jointly with the State) through a stipulation between the parties. Moreover, Mr. White
relied upon Mr. Rone’s report when arguing that he did not fire the shot that killed the
murder victim, Mr. Harmon. Given this evidentiary background, without further
support, the Court declines to speculate as to what post-trial issues Mr. White will
raise.
         Under the circumstances of this case, since Mr. White cites no authority
supporting his application and merely argues that exculpatory evidence may exist that

                                             2
justifies a new trial, his motion is not availing at this stage. Furthermore, the Court is
not convinced that proceeding with sentencing will prejudice Mr. White’s rights to
challenge the jury’s verdict. Namely, we are well beyond the seven day deadline for
filing a motion for a new trial based on most grounds.1 We are also well less than the
two year deadline after “final judgment” for filing a motion based on newly discovered
evidence.2      Accordingly, postponing sentencing in this case will not impact Mr.
White’s rights to pursue other avenues to challenge his conviction through post-trial
motions, a direct appeal, or collateral proceedings.
          Accordingly, since no good cause exists for a delay in sentencing, it will
proceed on April 10, 2018 as scheduled. Mr. White’s motion to compel is DENIED
without prejudice to be raised after sentencing, if desired, provided it is supported by
adequate authority and is otherwise procedurally appropriate.
      IT IS SO ORDERED


                                                       /s/Jeffrey J Clark
                                                              Judge




      1
          Super. Ct. Crim. R. 33.
      2
          Id.

                                            3